SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

872
CA 15-01771
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF KAMLEH S. TEHAN, AS EXECUTRIX
OF THE ESTATE OF ROBERT J. TEHAN, DECEASED,
PETITIONER-APPELLANT-RESPONDENT,                  MEMORANDUM AND ORDER
FOR JUDICIAL DISSOLUTION OF TEHAN’S CATALOG
SHOWROOMS, INC., RESPONDENT-RESPONDENT-APPELLANT.

(APPEAL NO. 1.)


BARCLAY DAMON, LLP, SYRACUSE (JON P. DEVENDORF OF COUNSEL), FOR
PETITIONER-APPELLANT-RESPONDENT.

STEATES, REMMELL, STEATES & DZIEKAN, ESQS., UTICA (CARL S. DZIEKAN OF
COUNSEL), FOR RESPONDENT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court,
Oneida County (Patrick F. MacRae, J.), dated April 29, 2015. The
order denied respondent’s motion to dismiss the petition and for
summary judgment and denied in part petitioner’s cross motion for
partial summary judgment.

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs.

     Same memorandum as in Matter of Tehan (Tehan’s Catalog Showrooms,
Inc.) ([appeal No. 2] ___ AD3d ___ [Nov. 10, 2016]).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court